DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/566,618, filed on10/13/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-4, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimha et. al. (US 9179833) in view of McClure et. al. (US 5910834).

Regarding claim 1 Narasimha-Iyer teaches (fig. 1) an apparatus to quantify visual fields of a subject, the apparatus comprising:
a dome structure (102; col. 3, lines 54-59);
a projection device (104) mounted on the dome structure configured to project at least one of light stimuli and an image on inner surface of the dome structure (col.3, lines 59-64); 
and capture one or more responses of the subject to one of the projected light stimuli and the image (col.3, lines 59-67); 
and a processor (105) configured to analyse the one or more responses of the subject to quantify visual fields of the subject (col.3, lines 59-67).
Narasimha-Iyer doesn’t teach that the dome structure accommodating at least a part of body of the subject within the dome structure
McClure teaches that the dome structure accommodating at least a part of body of the subject within the dome structure (see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the perimeter toasting structure as taught by Narasimha-Iyer with the dome structure as taught by McClure for the benefit of greater darkness control during a perimeter examination.



Regarding claim 3 Narasimha-Iyer teaches (fig. 1) an apparatus, further comprises a display device (110) coupled to the projection device and configured to display the response of the subject captured by the projection device (col. 3, lines 54-67).

Regarding claim 4 Narasimha-Iyer teaches (fig. 1) an apparatus, where the dome structure is a hemispherical shaped dome structure and the inner surface of the hemispherical dome shaped structure is concave (see fig. 1), where the projection device comprises at least one imaging sensor (108), a fixation light source, and a light source unit mounted on the dome structure (col.3, lines 54-67).

Regarding claim 9 Narasimha-Iyer teaches (fig. 1) an apparatus, where the processor is configured to capture the one or more responses of the subject that includes one or more of eye and head movement of the subject (col. 3, lines 54-67).

Regarding claim 12 Narasimha-Iyer teaches (fig. 1)  a method of quantifying visual fields of a subject, the method comprising: 

capturing one or more responses of the subject to one of the projected light stimuli and the image; (col.3, lines 59-67);
and analyzing the one or more responses of the subject to quantify visual fields of the subject (col.3, lines 59-67).
Narasimha-Iyer doesn’t teach that a dome structure that accommodates at least a part of body of the subject.
McClure teaches that the dome structure accommodating at least a part of body of the subject (see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the perimeter toasting structure as taught by Narasimha-Iyer with the dome structure as taught by McClure for the benefit of greater darkness control during a perimeter examination.

Regarding claim 13 Narasimha-Iyer teaches (fig. 1)  a method, further comprising varying at least one of location and intensity of the at least one of light stimuli and image projected by the projection device based on the one or more analyzed responses of the subject (col. 3, lines 58-67).

Regarding claim 14 Narasimha-Iyer teaches (fig. 1) a method, further comprising displaying the response of the subject captured by the projection device on the display device (col. 3, lines 54-67).

Regarding claim 15 Narasimha-Iyer teaches (fig. 1) a method, where the dome structure is a hemispherical shaped dome structure and an inner surface of the hemispherical dome shaped structure is concave (see fig. 1), where the projection device comprises at least one imaging sensor, a fixation light source, and a light source unit mounted on the dome structure (col. 3 line 54 – col. 4 line 10).

Regarding claim 16 Narasimha-Iyer teaches (fig. 1) a method, where capturing one or more response of the subject includes capturing one or more of eye and head movement of the subject (col. 3, lines 54-67).

Allowable Subject Matter
Claims 5-8, 10-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872